Felton, Chief Judge.
The overruling of the motion for a new trial, by being neither specifically appealed from nor enumer*94ated as error, became the law of the case as to the errors therein included, which comprise the enumeration of errors on this appeal from the judgment on the verdict. Tiller v. State, 224 Ga. 645 (164 SE2d 137), and cit. Accordingly, the judgment on the verdict must be, and is,
Submitted January 6, 1969 —
Decided January 14, 1969—
Rehearing denied January 24, 1969 —
Kravitch & Hendrix, Aaron Kravitch, for appellant.
Andrew J. Ryan, Jr., Solicitor General, Andrew J. Ryan, III, for appellee.

Affirmed.


Pannell and Quillian, JJ., concur.